— In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (Golden, J.), dated November 17, 1988, which denied its motion to vacate the plaintiff’s note of issue and certificate of readiness and to strike the case from the Trial Calendar.
Ordered that the order is modified, by adding thereto a provision granting the defendant an additional 45 days within which to complete discovery; and as so modified, the order is affirmed, without costs or disbursements, and the defendant’s time to complete discovery is extended until 45 days after service upon it of a copy of this decision and order, with notice of entry.
While we discern no improvident exercise of discretion in *679the court’s denial of the defendant’s motion (see generally, Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 122 AD2d 794; Easley v Van Dyke, 110 AD2d 967), in view of the peculiar factual circumstances presented in this case, the defendant should be afforded one final 45-day period during which to complete discovery. The case shall remain on the Trial Calendar during this period (see, 22 NYCRR 202.21 [d]). Mangano, J. P., Lawrence, Kooper and Sullivan, JJ., concur.